Citation Nr: 0628218
Decision Date: 09/08/06	Archive Date: 01/18/07

DOCKET NO.  02-16 024	)	DATE NOV 28 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ORDER


     The following corrections are made in a decision issued by the Board in this case on September 8, 2006:


     On page 2, Issue Number 15, delete the word right, and insert the word left.

     On page 2, Issue Number 16, delete the word right, and insert the word left.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0628218	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an inguinal hernia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of neck 
burns.

3.  Entitlement to service connection for vocal cord damage.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for right great toe 
disability, including the toenail.

6.  Entitlement to service connection for chronic fatigue 
syndrome, skin rashes and night sweats, as due to an 
undiagnosed illness.

7.  Entitlement to service connection for left ear hearing 
loss.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for erectile 
dysfunction.

10.  Entitlement to service connection for a liver 
disability, to include hepatitis C and enlargement of the 
liver.

11.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

12.  Entitlement to a rating in excess of 10 percent prior to 
February 14, 2005 and in excess of 20 percent effective on or 
after February 14, 2005 for cervical spine arthritis.

13.  Entitlement to an increased rating for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.

14.  Entitlement to a compensable rating for right ear 
hearing loss.

15.  Entitlement to a compensable rating for residuals of a 
fracture of the right little finger.

16.  Entitlement to a compensable rating for residuals of a 
fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978, and from October 1979 to July 1992.  Service in 
Southwest Asia from December 1990 to May 1991 is indicated by 
the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Jurisdiction over the case was transferred to 
the RO in Muskogee, Oklahoma in October 2002.  The veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in June 2003.  

In a February 2004 Decision, the Board determined that new 
and material evidence had been submitted to reopen the 
previously denied claims of service connection for vocal cord 
damage, a right knee disability, a right great toe disability 
and residuals of spider bites to the left forearm.  The Board 
remanded the remaining issues on appeal, including service 
connection for headaches, the reopened claims of entitlement 
to service connection on a de novo basis for vocal cord 
damage, a right knee disability, a right great toe disability 
and residuals of spider bites to the left forearm for 
additional development. 

By rating action in February 2006, service connection was 
granted for tension headaches and for residuals scars of the 
left forearm spider bites.  As these represent a full grant 
of the benefit sought on appeal, these issues will not be 
further addressed.



The issue on entitlement to a compensable rating for right 
ear hearing loss is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1979 rating decision, the RO denied service 
connection for neck burns and in a April 1993 rating 
decision, the RO denied service connection for inguinal 
hernia; the RO notified the veteran of those decisions and of 
his appellate rights, but he did not appeal those 
determinations and the decisions became final.

2.  Evidence added to the record since the January 1979 and 
April 1993 rating decisions bears directly and substantially 
upon the specific matters under consideration, is not 
cumulative or redundant of the evidence previously of record, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.

3.  Left ear hearing loss is due to noise exposure in 
service.

4.  The medical evidence does not show that veteran has 
current diagnoses of inguinal hernia; residuals of neck 
burns; vocal cord damage; a right great toe disability, 
including the toenail; chronic fatigue syndrome, skin rashes 
and night sweats due to an undiagnosed illness; sinusitis; or 
liver disease, to include hepatitis C and enlargement of the 
liver.

5.  Erectile dysfunction was not incurred in service, is not 
shown to be related to service and is not shown to be related 
to or aggravated by a service-connected disability.

6.  A right knee disability was not incurred in service or 
shown to be related to service, right knee arthritis was not 
manifested to a compensable degree within one year following 
discharge from active service.

7.  The veteran's service-connected left knee disability is 
manifested by complaints of pain with extension to 0 degrees 
and flexion to 122 degrees on VA examination in November 
1999.

8.  The veteran's cervical spine disability has been 
manifested by pain and limitation of motion; however, even 
when pain is considered, the veteran's disability is not 
shown to result in functional loss consistent with or 
comparable to moderate limitation of motion of the cervical 
spine, forward flexion of the cervical spine greater than 15 
degrees but no greater than 30 degrees, or favorable 
ankylosis of the entire cervical spine, or to otherwise 
result in functional loss due to limitation of motion that 
warrants the assignment of a higher evaluation.

9.  The veteran's lumbar spine disability is manifested by 
pain and slight limitation of motion; however; even when pain 
is considered, the veteran's lumbar spine disability is not 
shown to result in functional loss consistent with or 
comparable to moderate limitation of motion of the lumbar 
spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

10.  The service-connected disabilities involving the left 
little and ring fingers are not manifested by favorable 
ankylosis of these fingers.


CONCLUSIONS OF LAW

1.  The unappealed January 1979 rating decision, which denied 
service connection for neck burns and the April 1993 rating 
decision, which denied the veteran's claim of service 
connection for inguinal hernia, are final.  38 U.S.C.A. §§ 
5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  Evidence received since the January 1979 and April 1993 
rating decisions is new and material; the claims of 
entitlement to service connection for inguinal hernia and 
neck burns, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.307. 3.309 (2005).

4.  Inguinal hernia; residuals of neck burns;  vocal cord 
damage; a right great toe disability, including the toenail; 
chronic fatigue syndrome, skin rashes and night sweats to 
include as due to an undiagnosed illness; sinusitis; liver 
disease, to include hepatitis C and enlargement of the liver; 
erectile dysfunction; and a right knee disability were not 
incurred in or aggravated by service, right knee arthritis 
may not be presumed to have been incurred in service and 
erectile dysfunction is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.317 (2005).

5.  The criteria for a disability rating in excess of 10 
percent for residuals of a left knee traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2005).

6.  The criteria for a rating in excess of 10 percent prior 
to February 14, 2005 and in excess of 20 percent on or after 
February 14, 2005 for cervical spine traumatic arthritis have 
not been met. 38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5290 (2002), Diagnostic Code 5237 (2005).

7.  The criteria for a rating in excess of 10 percent for 
lumbar spine degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010,  
5292 (2002), Diagnostic Codes 5237 (2005).

8.  The criteria for compensable disability rating for 
residuals of fracture of the left little and ring fingers 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§  4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5223 ( 2002 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board has considered this legislation, but finds that, 
given the favorable action with regard to the issue of 
service connection for left ear hearing loss taken below, no 
discussion of the VCAA with regard to that issue at this 
point is required.

The Board, as will be discussed fully below, has determined 
that new and material evidence has been submitted to reopen 
the previously denied claims of entitlement to service 
connection for inguinal hernia and for residuals of neck 
burns.  Within the context of a claim to reopen, the VCAA 
requires VA to look at the bases for the denial of the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements that were found to insufficient in the previous 
denial.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).  However, as the claims have been reopened, 
any deficiency in the notice with regard to evidence needed 
to reopen the claims is at most harmless error.  

VA satisfied its duty to notify with regard to the service 
connection and increased rating claims by means of May 2001 
and April 2004 letters from the AOJ to the veteran which 
informed him of what evidence was required to substantiate 
the claims and of his and the VA's respective duties for 
obtaining evidence.  Following the Board's Decision and 
Remand in February 2004, the claims were readjudicated by the 
RO and a supplemental statement of the case was issued in 
February 2006.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of a disability rating 
and an effective date, the Board finds no prejudice to the 
veteran in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the appellant's claims for entitlement to service 
connection and increased ratings, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

With regard to the VA's duty to assist, the veteran service 
medical records and numerous postservice VA and private 
treatment records have been obtained.  He had been afforded 
VA examinations.   The Board finds that the duty to assist 
has been met in this case. See 38 C.F.R. § 3.159(c)(2).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
He testified at a  hearing before the Board.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
For these reasons, to decide the appeal would not be 
prejudicial to the appellant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 


II.  New and material evidence

The veteran is seeking to reopen claims of entitlement to 
service connection for inguinal hernia and neck burns, denied 
in April 1993 and January 1979 decisions, respectively.  In 
January 1999, the veteran filed his application to reopen 
these claims.  As the application to reopen was received 
prior to August 29, 2001, the version of 38 C.F.R. § 3.156(a) 
in effect prior to that date is for application in this case.  
See 66 Fed. Reg. 45620-45630 (Aug. 29, 2001).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in January 1999, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

With regard to the claimed neck burns, the evidence of record 
at the time of the January 1979 rating decision included the 
service medical records showing that the veteran sustained 
burns to his cervical region from a static line injury.  Also 
of record was a report of an October 1978 VA examination, at 
which time he reported neck burns when a nylon rope went 
around his skin while in the paratroops.  He reported that he 
was treated with bandages around the neck for the rope burn.  
Examination of the neck was negative.  There was no diagnosis 
of current neck burns or any residual from the neck burns 
reported in service.

The evidence added to the record since the January 1979 
rating decision includes the testimony of the veteran,  at 
which time he indicated that he had residual scarring from 
the reported neck burns in service.  The additional evidence 
also includes the report of the most recent VA examination 
conducted in March 2005 which includes examination of the 
neck.  There was no evidence of any cervical masses or 
scarring.  

With regard to the claimed inguinal hernia, the evidence of 
record at the time of the April 1993 RO decision included the 
service medical records which did not show treatment for or a 
diagnosis of an inguinal hernia in service.  On VA 
examination in October 1978, a very small insipient hernia 
was noted on the right side.  The veteran reported that this 
hernia was discovered during service.  

The evidence added to the record since the April RO decision 
includes an April 1993 VA intestinal examination report which 
indicated that no hernia was present.  In June 2003, he 
testified that he was treated for a hernia at Fort Hood while 
on active duty but that surgery was not recommended.  He 
indicated that he had surgery for a hernia for the first time 
after service at the Reno VA medical center sometime between 
1997 and 1999.  He indicated that between the time of service 
and the surgery he had consistent symptoms of abdominal pain.  
Also added to the records are the Reno VA medical center 
records dated from September 1997 to September 1999 which do 
not show treatment or surgery related to a hernia.  On VA 
examination in February 2005, examination of the abdomen 
detected no hernia.  A scar secondary to  umbilical hernia 
repair was noted. 

The Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in either the June 1979 or 
the April 1993 decisions, specifically whether the veteran 
has an inguinal hernia and residuals of neck burns that were 
incurred in service.  The additional medical records are so 
significant that they must be considered in order to fairly 
decide the merits of these claims.  The aforementioned 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for neck burns and inguinal 
hernia.  

In light of the Board's determination that the claims of 
service connection for neck burns and inguinal hernia are 
reopened, the Board will consider each claim on the merits.  
The veteran has been provided notice as to the evidence need 
to substantiate the service connection claims and he has had 
the opportunity to submit argument and to testify regarding 
the underlying merits of each claim.  As such, addressing 
each claim on the merits is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


III.  Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and sensorineural hearing loss and arthritis become 
manifest to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. §3.317(d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left ear hearing loss

The service medical records show that at the time of 
discharge from the second period of service in March 1992, 
the audiological evaluation showed pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000 and 6000 hertz, in 
the left ear were as follows:5, 0, 0, 10, 25 and 70 decibels, 
respectively.

On VA audiometric examination in February 2005, the examiner 
concluded that there was moderate to severe high frequency 
sensorineural hearing loss in the left ear.  The audiometric 
testing results showed hearing loss for VA purposes in the 
left ear.  See 38 C.F.R. § 3.385 (2005).  The examiner 
indicated that the claims file was reviewed.  He noted that 
there was normal hearing in both ears at enlistment and that 
at discharge that was mild high frequency hearing loss in the 
right ear.  The examiner stated that based on that 
information, it is as likely as not that noise exposure 
experienced during service contributed to hearing loss in 
both ears.  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

Although the VA examiner indicated that the left ear had 
normal hearing at separation, audiometric testing did show a 
25 decibel reading, which is beyond the range of normal 
hearing and indicates some degree of hearing loss.  See 
Hensley, supra.  On the most recent VA examination, the 
examiner concluded that the current left ear hearing loss was 
attributable to noise exposure in service.  After full review 
of the record, including the findings shown on VA 
examination, and with the resolution of all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for left ear hearing loss on a direct basis is 
warranted.


Inguinal hernia, residuals of neck burns, vocal cord 
damage, a right great toe disability, including the 
toenail, chronic fatigue syndromes, skin rashes and night 
sweats, sinusitis, liver disease, to include hepatitis C 
and enlargement of the liver


A comprehensive VA examination was conducted in February 2005 
regarding the claimed disabilities and the examiner indicated 
that the claims file was reviewed.  With regard to the 
claimed right toe disability, the veteran reported that a 
tool box fell on his right big toe during service in 1990 and 
he sustained an injury to that toe.  He indicated that he had 
pain in the toe since that time.  He also indicated that he 
had a fungus infection of the right big toenail and had 
surgery for excision of the ingrown toenail in December 2004.  
Examination of the right big toe revealed evidence of the 
ingrown toe nail operation with no evidence of any infection 
of the toe or toenail.  The diagnosis was right big toe 
examination normal with no residuals.

Regarding the claimed chronic fatigue syndrome, veteran 
reported a history of fevers at night and excessive sweating.  
He also reported pain in all his joints, muscle aches, memory 
loss and occasional headaches.  He indicated that he slept 
only two hours and not during the daytime.  The examiner 
noted that there was no history of pharyngitis, lymph node 
enlargement or sore throat.  On examination, it was noted 
that there was no evidence of any fevers, exudative 
pharyngitis or lymphadenopathy.  There was no history of any 
migratory joint pain.  There were no periods of 
incapacitation in the previous twelve months.  The examiner 
indicated that the veteran was not taking any medication for 
chronic fatigue syndrome.  There was tenderness noted in the 
low cervical and trapezius areas.  There was no tenderness in 
the occipital, supraspinatus, lateral epidcondylar, second 
rib, gluteal or greater trochanter areas or the knees.  
Examination also revealed no skin rash, skin disease or skin 
lesions.  The final diagnoses included history of chronic 
fatigue syndrome with a normal examination.  

The veteran reported that he had swelling of the liver in 
2001.  He indicated that he was seen at the VA and that tests 
were done.  He indicated that he was told he had fibromyalgia 
but no history of any hepatitis or jaundice.  Examination of 
the abdomen revealed no evidence of any hepatomegaly and no 
tenderness or ascites.  The diagnosis was no liver diseases 
noted.  It is also noted that the record includes a January 
2000 report of VA gastroenterology examination which found no 
evidence of chronic liver disease.  

With regard to the claimed inguinal hernia, examination of 
the abdomen detected no hernia.  

The veteran reported a sinusitis condition that he had always 
had with occasional headaches.  He also reported vocal cord 
damage following a parachute accident in service, but that 
his speech was not affected.  The examiner also noted that 
the veteran was to see an ear, nose and throat specialist 
regarding the claimed vocal cord condition and sinusitis.  
Sinus examination was negative without any tenderness in the 
sinus areas.  Ear, nose and throat examination was negative.  
The examiner noted that the veteran reported vocal cord 
damage, but indicated that there was no evidence of the 
damage to vocal cords because speech was normal.  The 
diagnoses included no history of sinusitis with a normal 
examination and no evidence of any vocal cord damage; normal 
speech.

On March 2005 VA examination, the examiner noted the 
veteran's reported history of damage to the vocal cords 
during service.  He also noted the reported history of sinus 
headaches.  It was also noted that a CT scan and x-rays of 
the sinuses in November 2005 were normal except for a 
slightly deviated septum.  Nasal examination revealed the 
septum to be essentially straight with no evidence of pus or 
polyps or significant obstruction.  Examination of the larynx 
showed the cords to be mobile and normal.  A direct flexible 
laryngoscopy was performed.  Following examination, testing 
and review of the claims folder, the examiner concluded that 
there is no evidence to support any disability related to the 
ears, nose, and throat region, especially including the 
larynx and sinuses.  It was noted that he had vasomotor 
rhinitis, which the examiner did not feel was a service-
connected condition.  

On VA examination conducted in March 2005, examination of the 
neck showed no evidence of any cervical masses or scarring.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Because the most recent VA examinations shows that the 
veteran does not have current diagnoses of inguinal hernia; 
residuals of neck burns; vocal cord damage; a right great toe 
disability, including the toenail; chronic fatigue syndrome, 
skin rashes and night sweats due to an undiagnosed illness; 
sinusitis; and liver disease, to include hepatitis C and 
enlargement of the liver;, the Board must deny these claims.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).  
Although the veteran believes he currently these 
disabilities, all due to or incurred in service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


      Erectile dysfunction

The service medical records are negative for complaints, 
findings or a diagnosis of erectile dysfunction in service.  

On VA examination in December 1999, the veteran reported that 
in 1984 while on active duty, he noticed difficulty in 
maintaining his erections.  He indicated that he had not 
previously reported this problem to anyone.  He also reported 
current erectile problems.  The examiner noted that the 
veteran was an ex-smoker with a history of elevated 
cholesterol and was overweight, but, otherwise, there were no 
apparent risk factors for erectile dysfunction.  Physical 
examination of the abdomen and external genitals were 
essentially normal.  The impression was erectile dysfunction 
probably secondary to psychological factors.  The examiner 
indicated that there was nothing in the claims file that 
eluded to erectile dysfunction and it was impossible to 
document that as having occurred while on active duty.  The 
examiner concluded that this was an organic problem and 
certainly did not related to any of his known service-
connected disabilities.  

There is no evidence in the subsequent private or VA 
postservice medical records showing complaints, treatment or 
diagnoses of erectile dysfunction.  In June 2003, the veteran 
testified that he believed that the claimed erectile 
dysfunction is possibly secondary to his service-connected 
cervical and lumbar spine conditions.  He also indicated that 
he first experienced the condition in 1989 following an 
aircraft accident.  He indicated that he went to a doctor at 
Fort Hood and spoke about the problem.  He indicated that he 
had treatment at the Reno VA medical center regarding use of 
a pump.  

After a full review of the record, including the evidence and 
testimony of the veteran, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for erectile dysfunction.  There is no 
evidence in the service medical records of a diagnosis of 
erectile dysfunction during service.  There is no medical 
evidence of record relating erectile dysfunction to service 
or any incident therein.  The veteran also asserted that 
erectile dysfunction may be related to the service-connected 
cervical and lumbar spine disabilities.  At the time of the 
VA examination in December 1999, the examiner concluded that 
erectile dysfunction was not related to any service-connected 
disability.  There is no competent medical evidence of record 
linking erectile dysfunction to any of the veteran service-
connected disabilities.  As such, service connection is not 
warranted on a secondary basis.  See 38 C.F.R. § 3.310 
(2005).  Although the veteran believes he currently has 
erectile dysfunction either due to service or as a result of 
the service-connected back disabilities, he is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim of 
service connection for erectile dysfunction disability must 
be denied.


      Right knee

The service medical records show that in November 1984, the 
veteran complained of bilateral knee pain.  The examination 
of the knee was unremarkable and the assessment was knee 
pain.  In October 1989, the veteran complained of a knee 
injury in a helicopter crash six days earlier.  He complained 
of right knee pain.  Examination of the right knee showed no 
swelling, ecchymosis, laxity or tenderness.  There was full 
range of motion.  The assessment was normal examination.  On 
examination in June 1986 and on separation examination in 
March 1992,  there were no complaints regarding the right 
knee and the clinical evaluation of the lower extremities was 
normal.  

Postservice VA medical records show that the veteran 
underwent right knee arthroscopy, partial medial meniscectomy 
and abrasion chondroplasty in May 2000.  The operative report 
noted a history of progressive right knee pain.  A September 
2002 VA outpatient treatment record shows that the veteran 
reported that the right knee pain was worse.  The assessment 
was medial meniscus tear.  

On VA examination in February 2005, the veteran reported that 
he injured both knees in service and had pain in both knees 
since then.  The postservice right knee surgery was noted.  
The final diagnoses included mild degenerative joint disease 
of the right knee.  The examiner indicated that the claims 
file was reviewed.  It was noted that he injured the right 
knee in October 1989 after a helicopter accident.  The 
examiner concluded that the present right knee condition is 
not likely due to the injury sustained while in service as 
the separation examination was negative for a right knee 
condition.  It was noted that there was no documentation that 
he had any right knee problems after discharge.  

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against finding that a right 
knee disability was incurred in service.  While the service 
medical records do show complaints of right knee pain during 
service, the separation examination was negative for a 
diagnosis of a right knee disability.  The postservice 
medical records show the right knee surgery in 2000 and 
complaints of right knee pain.  There is no competent medical 
evidence contained in the postservice outpatient records 
linking the current right knee disability to service or any 
incident in service.  The February VA examination report 
shows that the examiner reviewed the claims file and noted 
the inservice complaints regarding the right knee.  The 
examiner concluded that the present right knee condition is 
not likely due to the injury sustained while in service.  
There is no other competent medical evidence linking the 
current right knee disability to service.  There is no 
evidence showing that arthritis was manifested to a 
compensable degree within one year after discharge from 
active service.  As such, the preponderance of the evidence 
is against the claim and it must be denied.  

Once again, although the veteran asserts he currently has a 
right knee disability as a result of his service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



      Conclusion

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
of service connection for inguinal hernia; residuals of neck 
burns; vocal cord damage; a right great toe disability, 
including the toenail; chronic fatigue syndrome, skin rashes 
and night sweats, due to an undiagnosed illness; sinusitis; 
liver disease, to include hepatitis C and enlargement of the 
liver; a right knee disability; and for erectile dysfunction, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Increased Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

      Left Knee Disability

The RO has evaluated the veteran's left knee traumatic 
arthritis as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5010-5257.  The hyphenated diagnostic 
code indicates that arthritis due to trauma under diagnostic 
code 5010 is the service-connected disorder, and it is rated 
as if other knee impairment under diagnostic code 5257 was 
the residual condition.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).  Under 
38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  Under 
38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

On VA examination in November 1999, the veteran complained of 
constant left knee pain.  He indicated that he was unable to 
stand or walk on the left knee for prolonged periods of time.  
He reported instability and inability to bear weight on the 
knee.  It was indicated that he walked with a limp on the 
left side.  Range of motion of the left knee showed active 
flexion to 122 degrees and passive flexion to 125 degrees.  
Active and passive extension was to 0 degrees.  The examiner 
indicated that there was no fatigue, weakness or lack of 
endurance associated with range of motion.  There was no 
edema, effusion, instability, weakness, redness, heat or 
abnormal movement of the left knee.  Thee was medical joint 
line tenderness.  It was indicated that the gait was normal.  
There were no signs of ankylosis or inflammatory arthritis.  
There was no medial or lateral collateral ligament and no 
anterior or posterior cruciate laxity.  The diagnosis was 
suspected torn medial meniscus of the left knee.  VA 
outpatient records dated in March 2000 show complaints of 
left knee pain with diagnoses of traumatic arthritis.  

On VA examination in February 2005, the veteran reported 
constant bilateral knee pain, more painful on the left.  He 
reported that he was unable to get down on his knees or bend 
the knees.  It was noted that he does not use knee braces or 
any walking aids.  He did not report flare-ups with any 
associated limitation of motion or functional impairment.  
There was no history of surgery of the left knee, or any 
dislocation or subluxation.  It was indicated that there was 
no effect on his daily activity.  It was noted that he was 
not currently working and was fired from his last job due to 
his temper.  Examination of both knees showed that there was 
no swelling, effusion, edema, weakness, tenderness, redness, 
heat, abnormal weightbearing or movements, and no guarding of 
movement.  The left knee had flexion from 0 to 135 degrees, 
extension to 0 degrees with no pain noted during the 
movements of the left knee.  There was no limitation of the 
movements of the knees because of pain, weakness, fatigue, or 
repetitive use.  There was no incoordination.  An x-ray of 
the left knee revealed moderate osteoarthritic changes.  The 
diagnosis was mild degenerative joint disease of the left 
knee with 0 to mild functional loss due to pain.  

After a review of the record, the Board concludes that a 
rating in excess of 10 percent for traumatic arthritis of the 
left knee is not warranted.  The medical evidence shows 
complaints of left knee pain both on VA examination and 
during both private and VA outpatient treatment during the 
pendency of the appeal.  There is no objective medical 
evidence of instability or recurrent subluxation.  As such 
there is no basis for assigning a 20 percent rating for 
moderate knee impairment under Diagnostic Code  5257.  The 
evidence shows that the most restricted flexion of the right 
knee is to 122 degrees, as shown on VA examination in 1999.  
There is no medical evidence showing flexion limited to 30 
degrees which would warrant a 20 percent rating under 
Diagnostic Code 5260.  The evidence further shows extension 
of the right knee is full to 0 degrees and there is no 
evidence of limitation of extension of the left knee which 
would warrant even a compensable rating under Diagnostic Code 
5261.

Although the veteran's left knee disability is productive of 
pain, the Board reiterates that the disability is evaluated 
based on limitation of motion due to pain.  Thus, given the 
range of motion findings, which are consistent with 
noncompensable evaluations under both Diagnostic Codes 5260 
and 5261, a rating greater than10 percent for the left knee 
is not appropriate.  It was noted on VA examination reports 
show that there was no weakened motion, excess fatigability  
or incoordination due to the left knee disability.  
Accordingly, as the veteran retains substantially full range 
of left knee motion, without evidence of significant 
weakness, fatigability or incoordination, and as the 
functional impairment otherwise associated with the veteran's 
left knee disorder is not shown to be in excess of that 
contemplated by the assigned evaluation of 10 percent, the 
Board concludes that a higher evaluation under 38 C.F.R. §§ 
4.40 and 4.45 for left knee disability is not warranted.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's left knee disability.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the left knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 20 percent is not warranted 
under Diagnostic Codes 5256 or 5262.

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.



      Rating Criteria for Spine Disabilities

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003. 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5243 as the new 
code for intervertebral disc syndrome and Diagnostic Code 
5237 for lumbosacral or cervical strain.  The Board notes 
that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002. Effective from September 26, 2003, the 
rating schedule for the spine was changed, at which time DC 
5293 was changed to DC 5243, and DC 5290 was changed to DC 
5237.

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.

Note 1 states that the 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.

Under Diagnostic Code 5290, in effect prior to September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the cervical spine:  0 percent for severe 
limitation of motion; 20 percent for moderate limitation of 
motion; and 10 percent for slight limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under Diagnostic Code 5292, in effect prior to  September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 10 percent for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease: 10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; 20 percent for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 30 
percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine; 
40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5237 (2005).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  Id.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).




      Cervical Spine

At the time the veteran submitted his claim for an increased 
rating for the service-connected cervical spine disability, 
it was evaluated as 10 percent disabling under Diagnostic 
Codes 5010-5290.  Following examination in February 2005, the 
RO increased the rating to 20 percent under Diagnostic Codes 
5010-5237, effective from February 14, 2005.  

On VA examination in November 1999, the veteran reported that 
he had pain in the neck, located at the base of the brain.  
It felt numb and radiated down into this neck, shoulder and 
arms to the elbow and hand with numbness in the right 
fingers.  Range of motion testing on examination of the 
cervical spine showed  flexion to 45 degrees, extension to 65 
degrees, left and right lateral bending to 30 degrees and 
left and right lateral turning to 65 degrees.  There was no 
fatigue, weakness or lack of endurance with range of motion.  
There was no spasm or weakness.  There was mild suboccipital 
tenderness bilaterally.  There was no paracervical 
tenderness, spasm or atrophy.  Comprehensive motor 
examination of the upper extremities showed 5+/5+, motor 
power bilaterally.  Comprehensive sensory examination of the 
upper extremities showed a normal dermatomal pattern to 
pinprick and deep touch.  X-rays of the cervical spine showed 
degenerative changes, as well as findings suggesting loose 
bodies within the left shoulder.  The diagnosis was mild 
cervical spondylosis, painful.

On VA examination in February 2005, the veteran reported pain 
and stiffness in his neck.  He indicated that he could not 
turn his neck as much as he used to.  He also reported dizzy 
spells and loss of consciousness due to his spine condition.  
He reported that he had sharp pain when he turned his neck.  
Examination of the cervical spine showed no fixed deformity 
or spasm.  There was no weakness.  There was mild tenderness 
on palpation at C 6-7 level.  Motor function was intact 
without any weakness or atrophy.  Reflexes were normal and 
symmetrical in both upper extremities.  Sensory function was 
intact.  Flexion was to 30 degrees without pain and with pain 
up to 40 degrees.  Extension was to 20 degrees without pain 
and with pain up to 30 degrees.  Right lateral flexion was to 
20 degrees without pain and with pain up to 25 degrees.  Left 
lateral flexion was to 25 degrees without pain and with pain 
up to 35 degrees.  Bilateral side rotation was to 40 degrees 
without pain and with pain up to 50 degrees.  There was no 
limitation of the movements of the cervical spine because of 
pain, weakness, fatigue or repetitive use.  There was no 
incoordination noted.  X-rays of the cervical spine were 
negative.  The diagnosis was painful neck with normal 
examination.   

After a full review of the record, including the evidence and 
testimony of the veteran, the Board concludes that a rating 
in excess of 10 percent prior to February 14, 2005 and a 
rating in excess of 20 percent on or after February 14, 2005 
is not warranted.  The Board finds that a higher rating for 
the cervical spine disability is not warranted under 
Diagnostic Code 5290, effective through September 25, 2003.  
The range of motion show of the cervical spine shown on the 
November 1999 VA examination was no more than slight 
limitation of rotation with flexion and extension shown to be 
normal.  See Plate V, 38 C.F.R. § 4.71a (2005).  The VA and 
private outpatient treatment records for the period from the 
veteran's claim in January 1999 to the date of the 
examination show that the veteran has been seen for 
complaints of neck pain.  However, those records do not show 
range of motion findings which would support more than the 10 
percent rating under Diagnostic Code 5290.

There is no evidence of any neurological complaints or 
diagnoses with regard to the cervical spine disability which 
would warrant a higher rating under 5293 pertaining to 
intervertebral disc syndrome in effect prior to September 23, 
2002.  There is no evidence of ankylosis which would warrant 
a higher rating under Diagnostic Codes 5286 or 5286 in effect 
prior to September 23, 2003.  The Board notes the veteran's 
complaints of pain and stiffness; however, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, a rating greater than 10 percent is not 
appropriate. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.

The evidence does not support a rating under Diagnostic Code 
5237 in excess of 10 percent prior to February 14, 2005 or in 
excess of 20 percent on or after February 14, 2005 for the 
cervical spine disability.  The outpatient treatment records 
dated prior to the February 2005 VA examination do show that 
the veteran has been seen for complaints of neck pain without 
any objective findings showing limitation of motion which 
would warrant a rating in excess of 10 percent.  The range of 
motion finding on VA examination in February 2005 did not 
show forward flexion to 15 degrees less which would warrant a 
30 percent rating under Diagnostic Code 5237.  No 
examination, nor any evidence in the record, revealed that 
the veteran has ankylosis of the cervical spine which would 
warrant a higher rating.  There is no evidence of 
intervertebral disc syndrome of the cervical spine and a 
rating under Diagnostic Code 5243 is not warranted.  
Therefore, the Board finds that a rating in excess of 10 
percent prior to February 14, 2005 and a rating in excess of 
20 percent on or after February 14, 2005 under the General 
Rating Formula for Diseases and Injuries of the Spine is not 
warranted.

The Board has considered the evaluation of additional 
functional loss under DeLuca, but notes that that any pain 
suffered by the veteran due to his cervical spine disability, 
whether or not radiating, is explicitly accounted for in his 
rating under General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, DC 5243, General Rating 
Formula for Diseases and Injuries of the Spine (2005)  
Furthermore, the Board finds that the veteran has suffered no 
additional functional loss due to weakness, excess 
fatigability, or incoordination is not contemplated in DC 
5243.  DeLuca v. Brown, 8 Vet. App. 202.

Therefore, the Board finds that the preponderance of the 
evidence is against both an evaluation in excess of 10 
percent prior to February 14, 2005 and for a rating in excess 
of 20 percent on or after February 14, 2005 for the service-
connected cervical spine disability.


      Lumbar Spine

The veteran's service-connected degenerative joint disease of 
the lumbar spine is rated as 10 percent disabling.  It was 
initially rated under Diagnostic Code 5003-5292 and is 
currently rated under Diagnostic Codes 5003-5237

On VA examination in November 1999, the veteran reported 
constant low back pain.  He reported that the pain was so 
intense that he was unable to work and on some occasions 
unable to get out of bed.  He indicated that the pain 
radiated down both legs with numbness and tingling in the 
toes of both feet.  On examination, range of motion was 
active flexion to 60 degrees, passive flexion to 75 degrees, 
active extension to 8 degrees, passive flexion to 13 degrees, 
active right and left lateral bending to 30 degrees, right 
and left lateral bending to 35 degrees, active right and left 
lateral turning to 45 degrees and right and left lateral 
turning to 55 degrees.  There was no fatigue, weakness or 
lack of endurance with range of motion of the lower back.  
There was mild paralumbar tenderness.  There was no spasm or 
weakness in the lower back.  There were no postural 
abnormalities or fixed deformities.  Comprehensive motor 
examination of the lower extremities showed 5+/5+ power 
bilaterally.  Comprehensive sensory examination of the lower 
extremities showed a normal dermatomal pattern to pinprick 
and deep touch. Straight leg raising was negative 
bilaterally.  X-rays of the lumbar spine showed post-
traumatic changes to L2 and degenerative disc disease at L2-
3.  The diagnoses were mild thoracolumbar spondylosis and 
healed compression fracture of L2.

On VA examination in February 2005, the veteran reported 
constant low back pain and that the whole spine hurt in cold 
weather.  He did not wear a brace on the low back.  He 
reported more pain while driving over bumps and also when he 
jumped and walked or sat too long.  He indicated that he had 
to take a rest after walking 20 feet.  He also reported that 
his left arm went numb due to his spine condition.  On 
examination of the thoracic spine, there was no deformity or 
weakness.  There was mild tenderness at the T5-6 level.  On 
examination of the lumbosacral spine, there was mild 
increased lumbar lordosis.  Thee was no weakness or spasm.  
There was mild tenderness at L1-L2 but no tenderness in both 
sciatic notches.  Straight leg raising test was negative on 
both sides.  Motor function was intact without any weakness 
or atrophy.  Reflexes were normal and symmetrical on both 
sides and sensory function was intact.  Lumbosacral spine 
flexion was to 70 degrees without pain and with pain up to 90 
degrees.  Extension was to 30 degrees without pain.  
Bilateral lateral flexion was to 35 degrees with no pain.  
Bilateral rotation was to 50 degrees and with pain up to 65 
degrees.  There was no limitation of motion of the 
lumbosacral spine because of pain, weakness, fatigue or 
repetitive use.  There was no incoordination.  An X-ray of 
the lumbosacral spine revealed old compression fracture of L2 
vertebra but otherwise unremarkable.  The diagnosis was old 
compression fracture of the lumbosacral spine with 0 to mild 
functional loss due to pain.  

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's lumbar spine disability does not warrant an 
evaluation in excess of 10 percent for the entire appeal 
period.  

Under the former Diagnostic Code 5292, an evaluation in 
excess of 10 percent requires moderate limitation of motion.  
The findings shown on VA examination in November 1999 showed 
no more than slight limitation of motion.  While the VA and 
private outpatient treatment records showed that the veteran 
had complaints of low back pain, there is no objective 
medical evidence of range of motion testing which would 
support an rating in excess of 10 percent.  There is no 
evidence of intervertebral disc syndrome or ankylosis of the 
lumber spine that would warrant higher ratings under the 
former Diagnostic Codes 5286, 5289 or 5293.  There is no 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion which would warrant a 20 percent 
rating under former Diagnostic Code 5295 pertaining to 
lumbosacral strain.  The Board notes the veteran's complaints 
of pain and stiffness; however, the Board reiterates that 
this disability is evaluated based on limitation of motion 
due to pain.  Thus, given the range of motion findings, a 
rating greater than 10 percent is not appropriate. See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The evidence does not support a rating in excess of 10 
percent for the lumbar spine disability under current 
Diagnostic Code 5237.  The outpatient treatment records do 
show that the veteran has been seen for complaints of back 
pain without any objective findings showing limitation of 
motion which would warrant a rating in excess of 10 percent.  
The range of motion findings on VA examination in February 
2005 did not show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees which would warrant a 20 percent 
rating.  In addition, there is no objective medical evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis which would warrant a 
20 percent rating under Diagnostic Code 5237.  No 
examination, nor any evidence in the record, revealed that 
the veteran has ankylosis of the lumbar spine which would 
warrant a higher rating.  There is no evidence of 
intervertebral disc syndrome of the lumbar spine and a rating 
under Diagnostic Code 5243 is not warranted.  Therefore, the 
Board finds that a rating in excess of 10 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
is not warranted.

The Board has considered the evaluation of additional 
functional loss under DeLuca, but notes that that any pain 
suffered by the veteran due to his lumbar spine disability , 
whether or not radiating, is explicitly accounted for in his 
rating under General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, DC 5243, General Rating 
Formula for Diseases and Injuries of the Spine (2005)  
Furthermore, the Board finds that the veteran has suffered no 
additional functional loss due to weakness, excess 
fatigability, or incoordination is not contemplated in DC 
5243.  DeLuca v. Brown, 8 Vet. App. 202.

Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
his lumbar spine disability.


      Left little finger and ring fingers

The veteran seeks compensable ratings for the service-
connected residuals of a fracture of the left little and ring 
finger, which are each currently evaluated as noncompensable 
under Diagnostic Code 5223.  

During the pendency of this appeal, the criteria for 
evaluating the veteran's disability was revised. 

Under the prior provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2002), a 10 percent evaluation was assigned for 
favorable ankylosis of the major or minor ring and little 
fingers, the middle and little fingers, or the middle and 
ring fingers.  Note (a) indicated that the rating under 
Diagnostic Code 5223 applied to favorable ankylosis or to 
limited motion which permitted flexion of the finger tips to 
within two inches (5.1 centimeters) of the transverse fold of 
the palm of the hand.  Limitation of motion of less than one 
inch (2.5 centimeters) was not considered disabling.

Under the revised provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2005), effective from August 26, 2002, a 10 
percent evaluation contemplates favorable ankylosis of the 
major or minor long and ring fingers, the long and little 
fingers, or the ring and little fingers.

On VA examination in November 1999, the veteran reported that 
the left little and ring fingers were constantly numb.  He 
reported that he was unable to bend the fingers all the way 
and that he had loss of strength in the left hand.  He also 
indicated that he was unable to hold onto objects and dropped 
things frequently.  Examination of the left hand revealed 
that there were no functional deficits.  All of the fingers 
could be brought to into the palm and could touch the median 
transverse fold of the palm as could the thumb.  There was 
normal strength and dexterity for grasping objects.  The 
diagnoses was healed fracture of the distal phalanx of the 
left hand and mild extensor tendonitis of the left hand.  

On VA examination in February 2005, the veteran reported the 
history of a crush injury to the left little finger and that 
he had surgery to remove the tip of the distal phalanx of 
that finger.  He reported that the finger appeared crooked 
but there was no pain.  He also reported injuring the left 
ring finger but that there was no pain now.  He indicated 
that he had developed arthritis in the left hand.  On 
examination, the movements of the left little finger were 
normal.  He was able to approximate the fingertips with the 
proximal transverse crease of the palm and the tip of the 
thumb.  The range of motion of the ring finger was noted and 
there was no limitation of movements of the fourth and fifth 
fingers due to pain, weakness, fatigue, repetitive use.  No 
pain was noted on movement.  An x-ray of the left hand was 
negative.  The diagnosis was old healed fracture of the 
distal part of the distal phalanx of the fifth finger of the 
left hand with no residuals.

After a full review of the record, including the statements 
and testimony of the veteran, the Board finds that 
compensable ratings for the service-connected left little and 
ring finger conditions is not warranted.  In this case, there 
is simply no objective medical evidence of ankylosis of 
either the left little or ring finger that would warrant a 
compensable rating under either the former or current version 
of Diagnostic Code 5223.  The evidence clearly shows that the 
fingers can touch the palm and there is no evidence of pain 
on motion of the fingers.  As there is no objective medical 
evidence of any functional loss due to flareups of pain, 
fatigability, pain on movement and weakness, a higher rating  
under the provisions of 38 C.F.R. §§ 4.44 and 4.45, and 
DeLuca v. Brown, supra, is not warranted.  Accordingly, this 
claim must be denied.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for inguinal hernia; residuals of neck 
burns; vocal cord damage; a right great toe disability, 
including the toenail; chronic fatigue syndrome, skin rashes 
and night sweats to include as due to an undiagnosed illness; 
sinusitis; liver disease, to include hepatitis C and 
enlargement of the liver; erectile dysfunction; and a right 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee traumatic arthritis is denied.

Entitlement to a rating in excess of 10 percent prior to 
February 14, 2005 and in excess of 20 percent on or after 
February 14, 2005 for cervical spine traumatic arthritis is 
denied.

Entitlement to a rating in excess of 10 percent for lumbar 
spine degenerative joint disease is denied.

Entitlement to a compensable rating for residuals of fracture 
of the left little and ring fingers is denied.




REMAND

In light of the above grant of service-connection for left 
ear hearing loss, the Board finds that the issue of 
entitlement to a compensable rating for the right ear hearing 
loss should be returned to the RO for the assignment of a 
disability evaluation to reflect current impairment of the 
bilateral hearing loss in light of the expanded grant.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.87, Tables 
VI and VII (2005).  Accordingly, the case is REMANDED to the 
RO for further adjudicative action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


